Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's submission filed on 11/16/21 has been entered.  Claims 14, 16, 17, 25, 28, 29, and 36 are canceled.  Claims 1-13, 15, 18-24, 26, 27, 30-32. 34-35 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 15, 18-20, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Velderman et al. (2016/0099590 A1), in further view of Herbert et al. (2010/0056305 A1), in further view of IWAFUNE (JP4939812B2).
Re-claim 1, Kambhampaty et al. teach an equipment rental and purchase system comprising: 
-a kiosk, the kiosk comprising a user interface configured to receive user input and provide outputs to a user, a processor configured to receive the user input from the user interface, generate user output and control a locker system; and (see e.g. paragraphs 0021, 0023 - an umbrella distribution system may include one or more distribution kiosks, --the one or more distribution kiosks, may include a user interface, a network interface, a dispensation mechanism, and an umbrella cache. --0023-the one or more distribution kiosks are further configured to receive payment information from a user. In some embodiments, payment information is received wirelessly by the one or more distribution kiosks.)
-a locker system comprising a plurality of discrete positions each configured to store at least one piece of equipment and allow access to the equipment under control of the processor, the processor configured to: In embodiments, a storage and delivery system 350 is employed for moving umbrellas within the device to, for example, dispense an umbrella to a waiting user, or receive a returned umbrellas from a user. -- A locking mechanism may be provided to secure to return slot 430 until a user has begun the return process by engaging touchscreen 420 or presenting an umbrella for return. Such a locking mechanism may secure the machine and deter vandalism. )
-receive log in and credential information from a user via the user interface (see e.g. paragraphs 0033, 0021- An idle rental kiosk may first determine whether a user has entered input on a touch screen of the rental kiosk (step 210). If the user has indicated that he/she would like to rent an umbrella, kiosk may receive identification and payment information from the user. Identification and payment information may be in the form of a login to a pre-verified account, or a new account that is paired with a payment method. Kiosk may then verify the identification and/or payment credentials with a central server (step 212) that may be configured to manage all users’ accounts and payment information. ---a central management server connected to the one or more distribution kiosks via a data link, and configured to receive and validate user account information from the one or more distribution kiosks via the data link)
-gather payment information from the user through the user interface, wherein the payment information corresponds to a period of use for the selected one or more pieces of equipment (see e.g. paragraphs 0105, 0107 -Helen approaches the machine and is met with a touch screen menu that gives two options: (1) rent an umbrella (free of charge for 16 hours) or (2) purchase an umbrella for $15. Helen selects the rental option, enters her email address and swipes a credit or debit card.--- A hold of $15 is made on her credit card. She is sent a receipt via email regarding the hold made on her credit card, along with instructions for using the system. Helen is advised in the e-mail that if the umbrella is not returned by 10 a.m. on June 6th, she will be charged the full $15).
-control the locker system to allow access to the corresponding one or more discrete positions to make the selected equipment available to the user (see e.g. paragraph 0025-receiving and verifying the user account information on the central management server; and/or providing authentication to the one or more distribution kiosks over the data link to cause the one or more distribution kiosks to dispense a unit from the umbrella cache.) 
-receive a user selection to return at least one of the accessed one or more pieces of golf equipment and based on said selection to return, verify that the returned piece of golf equipment matches one of the accessed one or more pieces of golf equipment and control the locker system to receive the returned piece  Recognizing that an umbrella has been placed in the return area, the system engages commences the physical return process. A return motor is activated, which and rotates the return drawer a full turn (360 degrees) clockwise to drop the returned umbrella on top of the stack at the end of the queue. An RFID tag embedded in the umbrella is read to confirm that the correct umbrella has been returned. Having verified the RFID tag and confirmed that the physical umbrella has been deposited in the machine, the kiosk updates the status of Helen's umbrella as returned.) 
Furthermore, Kambhampaty et al. clearly anticipates the following limitation, receive a user selection to provide equipment, separate from the plurality of pieces of golf equipment, to the equipment rental and purchase system, and, based on said selection to provide golf equipment separate from the plurality of golf equipment, control the locker system to receive the golf equipment from the user for storage and provide a credit or funds to the user based on the received golf equipment ((see e.g. paragraphs 0030, 0031, 0096 –In embodiments, a network of umbrella rental and return kiosks is described in which users may borrow a high quality umbrella and return it to a kiosk near their destination. The kiosks may be unattended and be configured to both dispenses umbrellas and receive returns.  -- As shown, in embodiments, a particular umbrella may be associated with a single rental kiosk or may be rented from one kiosk and returned to a different kiosk. -- Where the kiosk is at capacity and cannot accept any more umbrellas for return, a warning screen (FIG. 8H) may be given to the user, along with a map showing alternate locations where a return can be made. A corresponding screen may be shown where the machine is empty and a user is directed to alternate kiosk locations that are stocked with umbrellas.) 
The Examiner notes that Kambhampaty’s kiosk accepts return of items previously rented from other kiosks.  
Kambhampaty et al. do not explicitly teach the following limitations.
However, Velderman et al. teach - present the user a choice of equipment from the pieces of equipment, - receive a selection of one or more pieces of equipment through the user interface (see e.g. paragraphs 0100 -At step 412 and FIG. 11A, the user interface prompts the user to select the number of carriers and battery packs for rental. -- The user may also be prompted to select the type of battery packs (e.g., voltage, wattage, capacity, etc.) and/or the rental duration (e.g., number of hours or days). --At step 414 and FIG. 11B, the user interface 110 prompts the user to review the selected rental battery packs that have been placed into an electronic shopping cart. At step 416 and FIG. 11C, the user interface 110 prompts the user to confirm agreement with the terms of a rental agreement. At step 418, the kiosk 110 may also provide the user with a notification of the rental due date (e.g., via a text message, an e-mail, or a printed receipt). wherein the selection of one or more pieces of equipment corresponds to one or more discrete positions of the plurality of discrete positions (see e.g. fig. 2, paragraphs 0085, 0086, 0088, 0095 -For example, based on a rental order received and/or processed in the central processing unit 140 and/or stored in the memory/database module 138, the bin dispensing module 152 may unlock a door 116 of a particular bin 114 and enable removal of the carrier 200 and battery packs 300 in that bin 114).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Velderman et al., in order to control dispensing of items from the rental kiosk (see e.g. claim 10).
Although Kambhampaty et al. teach [0102] In alternate embodiments, the system of the present invention may be used to dispense and receive articles other than umbrellas,
However, Herbert et al. teach a locker system for storing a plurality of pieces of golf equipment (see e.g. paragraph 0035 - One way that individual golfers 300 can return used golf balls to original manufacturer 100 is through retail collecting stations, such as kiosks at golf facilities 200 or shopping malls or at selected locations in cities). - the locker system comprising a plurality of discrete positions each configured to store at least one piece of golf equipment and allow access to the plurality of pieces of golf equipment under control of the processor; each of the plurality of discrete locations is a locker, (see e.g. paragraph 0035 -Such kiosks would have an automatic sorter, such as the ones discussed above and described in the '592 patent. After the balls are sorted by original manufacturer and brands, and un-recyclable balls or balls belonging to other manufacturers may be rejected, the kiosks can provide the recyclers a receipt for the balls returned or a recycling credit.)
-and receive a user selection to provide a piece of equipment owned by the user, separate from the plurality of pieces of golf equipment, to the equipment rental and purchase system, and, based on said selection to provide the piece of equipment owned by the user, control the locker system to receive the piece of equipment from the user for storage and provide a credit to the user based on the received golf equipment, wherein the credit is toward controlling the locker system to allow access to the corresponding one or more  One way that individual golfers 300 can return used golf balls to original manufacturer 100 is through retail collecting stations, such as kiosks at golf facilities 200 or shopping malls or at selected locations in cities. Such kiosks would have an automatic sorter, such as the ones discussed above and described in the '592 patent. After the balls are sorted by original manufacturer and brands, and un-recyclable balls or balls belonging to other manufacturers may be rejected, the kiosks can provide the recyclers a receipt for the balls returned or a recycling credit. The amount of credit would depend on the quality of the brand and the quantity of balls returned. The kiosks may also provide the credit through emails or other electronic means. Alternatively, the kiosks may also carry newly manufactured or newly recycled balls and may exchange new balls for recycled balls. The kiosks may also represent points-of-sale for new golf balls with or without recycling. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al., and include the steps cited above, as taught by Herbert et al., as a dynamic distribution channel 60 to return used golf balls back to original manufacturers  for recycling. Discarded or lost golf balls can cause environmental concern because many golf balls contain thermoset polymers that do not degrade quickly. By recycling the golf balls, they leave a minimal environmental footprint .(see e.g. paragraph 0021, 0026, 0044).
Kambhampaty et al., in view of Velderman et al.,  in view of Herbert et al., do not explicitly teach the following limitations.
However, IWAFUNE  teaches at least two or more of the lockers having a non-uniform shape adapted to store golf clubs, the non-uniform shape comprising a first part, from which the golf club is accessible, connected to a tubular second part, the first part having a width larger than a diameter of the tubular second part, wherein the first part is adapted to receive a head of the one golf club and the tubular second part is adapted to receive a shaft of the one golf club  (see e. g. pages 2, 4,   --The invention of claim 1 relates to a cylindrical flexible container having a shaft housing portion and a head housing portion for housing a golf club.
--- The shaft housing portion 2 of the club case 1 of the present embodiment has a constant diameter and is formed in a cylindrical shape. Similarly, the head accommodating portion 3 is also formed in a cylindrical shape, but the shape has a larger diameter portion so that the head portion of the golf club can be easily accommodated. That is, the head accommodating portion 3 is formed so as to have the same diameter as that of the shaft accommodating portion 2 at the connection portion with the shaft accommodating portion 2, but gradually increases in diameter as it approaches the end of the other end portion. And the diameter is the largest in the vicinity of the end of the other end. The shaft housing portion 2 and the head housing portion 3 are stitched and joined.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al.,  in view of Herbert et al., and include the steps cited above, as taught by IWAFUNE, in order to securely ad stably hold the golf clubs (see page 1).
Re-claim 2, Kambhampaty et al. teach an equipment rental and purchase system wherein the processor is further configured to verify the period of use has not been exceeded (see e.g. paragraphs 0026, 0036, 0037-
Re-claim 3, Kambhampaty et al. teach an equipment rental and purchase system, wherein the processor is further configured to process additional payment when the period of use has been exceeded, based on the gathered payment information (see e.g. paragraph 0037 -If the umbrella has been returned on time, any payment holds placed on the user's account (step 230) may be released. If the umbrella is late, a late fee may be applied (step 232). In embodiments, the system may charge the user's account for the late umbrella prior to the initiation of the return sequence and may make a determination to charge the user for the full cost of the umbrella once a pre-set time window has passed.)
Re-claim 6, Kambhampaty et al. teach an equipment rental and purchase system wherein the processor is further configured to provide a return receipt when the equipment is successfully returned (see e.g. paragraphs 0034, 0107 -An e-mail, text message, printed receipt, or other communication may then be sent to the user (step 216) specifying the return time.  -She is sent a receipt via email regarding the hold made on her credit card, along with instructions for using the system. ).
Re-claims 7,8, Kambhampaty et al. do not explicitly teach the following limitations.
The bins 114 are each closed by a lockable door 116, and may each further include a handle 118. The doors 116 are configured to unlock when a user rents or returns one of the carriers 200.  --The battery communications module 150 and the bin dispensing module 152 may be wired with individual communications lines for each carrier bin 114 or may be wired with fewer communications lines (e.g., one line) for all carrier bins 114 with different channels, frequencies or codes communicating between the modules and the receptacles. --[0095] The bin dispensing module 152 controls when to open the various bins to enable a user to insert or remove a carrier 200 and battery packs 300 into or from the bins. For example, based on a rental order received and/or processed in the central processing unit 140 and/or stored in the memory/database module 138, the bin dispensing module 152 may unlock a door 116 of a particular bin 114 and enable removal of the carrier 200 and battery packs 300 in that bin 114.  ----- The bins 114 are each closed by a lockable door 116, and may each further include a handle 118. The doors 116 are configured to unlock when a user rents or returns one of the carriers 200.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Velderman et al., in order to control dispensing of items from the rental kiosk (see e.g. claim 10).
Re-claim 15, although anticipated by Kambhampaty et al. (see e.g. paragraphs 0091, 0092), 
Velderman et al. specifically teach an equipment rental and purchase system wherein the received piece of equipment comprises at least one of an old piece of equipment, a used piece of equipment, a piece of equipment previously owned by the user, a previously accessed piece of equipment, and a previously purchased piece of equipment (see e.g. paragraphs 0103 -0104).

Re-claim 18 Kambhampaty et al. teach The equipment rental and purchase system wherein the gathered payment information comprises the credit or funds(see e.g. paragraph 0037 -If the umbrella has been returned on time, any payment holds placed on the user's account (step 230) may be released). 
The Examiner notes that Velderman also teaches the limitations(see e.g. paragraphs 0089, 0101, 0104, 0124  -the kiosk 110 places a hold on the user's account and/or credit card in an amount to ensure timely return of the rental battery packs; ---The payment processing area is configured to process payments from users for battery pack rentals, retail sales, and coupon and voucher redemptions. --At step 440, the bin dispensing module 152 unlocks and/or opens one or more bin doors 116 to enable the user to return the carriers and battery packs. --At step 448, the central processing unit 140 interfaces with the memory/database module 138 and the external communications module 146 to release the hold on the user's credit card or corporate account).

Re-claims 19, 20, Kambhampaty et al. teach wherein the credit or funds is based in part on the identification and determined condition (see e.g. paragraph 0037).
Kambhampaty et al. do not teach the following limitations.
However, Velderman et al. teach an equipment rental and purchase system---At step 442, the user returns the carriers 200 and battery packs 300 to the open bins 114. At step 444, the kiosk 100 verifies that the carriers 200 and battery packs 300 are the ones that should be returned. This can be performed, for example, by scanning a bar code or QR code on the carrier and/or battery packs, by sensing an RFID tag on the carrier and/or battery packs, or by identification of a electronic signal generated by the carriers and/or battery packs. -- At step 436 and FIG. 12B, the user interface 110 prompts the user to choose which ones and how many of the rented carriers and battery packs to return to the kiosk 100. At step 438 and FIG. 12C, the user interface 110 prompts the user to identify any of the rented battery packs 300 that may be damaged or underperforming).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Velderman et al., in order to control dispensing of items from the rental kiosk (see e.g. claim 10).
Re-claim 31, Kambhampaty et al. teach an equipment rental system further comprising a computing device associated with the user communicatively coupled to the kiosk via a network, the computing device comprises an application running thereon configured to receive user inputs and provide the user inputs to the kiosk over the network, wherein one or more of the user inputs received by the kiosk are provided by the application (see e.g. paragraphs 0041, 0026 - In alternate embodiments, kiosk 300 may omit a screen-style user interface and instead interact with a user's mobile computing device (smartphone, tablet, etc.), using the display of the smartphone as the primary point of interaction with the machine. Users may be able to pair the smartphone with kiosk 300 via Bluetooth, Bluetooth Low Energy, or other wireless technologies such as NFC, Wi-Fi, and so forth. Kiosk 300 may optionally be fitted with a reader that is capable of scanning a bar code, QR code, or indicator on the screen of the user's device indicating that a rental has been authorized or verifying the identity of the user.  -- In some embodiments, the method may include the further step of wirelessly receiving payment data from a user's mobile computing device).
Claims 4, 21-24 , are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Velderman et al. (2016/0099590 A1), in view of Herbert et al. (2010/0056305 A1), in view of IWAFUNE (JP4939812B2),  in further view of Arduino (6,885,998 B1).
Re-claim 4, 21-23, Kambhampaty et al., in view of Velderman et al.,  in further view of Herbert et al., in view of IWAFUNE, do not explicitly teach the limitation as claimed.
However, Arduino teaches an equipment rental and purchase system wherein the processor is further configured to process additional payment for the purchase of the equipment (see e.g. col.12, lines 63-67; col. 13, lines 1-17- Consumer Can Buy Rented Clubs: The consumer 10 may decide that after renting and using the clubs or other equipment, that he or she may want to outright buy the clubs or other equipment since they are to his or her liking. --The same credit card would be charged the full purchase amount since Golfrent.com already has this information on file. )  - wherein the processor is further configured to: track when each of the selected one or more pieces of equipment is removed from the locker system based, in part, on one or more tracking devices, and track when each of the each of the one or more pieces of equipment is returned to the locker system based, in part, on the one or more tracking devices; -, wherein the one or more tracking devices comprises one or more of a sensor based identification technology, barcode based identification technology, camera based visual recognition system, and a combination thereof; -- wherein the sensor based identification technology comprises one or more sensors attached to each of the pieces of equipment configured to be detected by the equipment rental and purchase system  (see e.g. col. 5, lines 30-50).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al., in view of Herbert et al.,  in view of IWAFUNE, and include the steps cited above, as taught by Arduino, in order to allow individuals to rent golf equipment conveniently and make sure that golf clubs or other equipment are  made available to the consumer quickly upon location.(see e.g. abstract, col. 2, lines 6-10) and also so that to the location of the rented items may be tracked while also giving the consumer 10 the ability to drop off the clubs or other equipment after use with the least amount of effort (see e.g. col. 5, lines 47-50).

Re-claim 24, Kambhampaty et al., do not teach the following limitation.
However, Velderman et al. teach an equipment rental and purchase system, wherein the one or more sensors comprises at least one radio frequency identification (RFID) tag (see e.g. paragraph 0104)- 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Velderman et al., in order to verify that the items are the items that should be returned (see e.g. paragraph 0104).
s 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Velderman et al. (2016/0099590 A1), in view of Herbert et al. (2010/0056305 A1), in view of IWAFUNE (JP4939812B2), in further view of Barber et al. (7,444,296 B1)
Re-claims 9, 10, Kambhampaty et al., in view of Velderman et al, in view of Herbert et al., in view of IWAFUNE, do not explicitly teach the limitations as claimed.
However, Barber et al. teach an equipment rental and purchase system wherein the locker system comprises a locked door and a carousel system comprising the plurality of discrete positions, wherein controlling the locker system comprises moving the plurality of discrete positions of the carousel system to align the corresponding one or more discrete positions with the locked door and unlocking the locked door to allow access to the one or more pieces of equipment stored at the corresponding one or more discrete positions; wherein controlling the locker system comprises opening the locked door to provide access to the at one or more pieces of equipment (see e.g. col. 4, lines 31-36).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al., in view of Herbert et al., in view of IWAFUNE, and include the steps cited above, as taught by Barber et al., in order to allow rapid transaction while enhancing security (see e.g. col. 6, lines 10, 26). 


Claims 5, 11, 12, 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Butler, JR. et al.  (2006/0166757 A1), in further view of Brekke et al. (US10080941)
Re-claims 5, 34 Kambhampaty et al. teach an equipment rental and purchase system comprising: 
--a kiosk, the kiosk comprising a user interface configured to receive user input and provide outputs to a user, a processor configured to receive the user input from the user interface, generate user output and control a locker system; and (see e.g. paragraphs 0021, 0023);

--receive log in and credential information from a user via the user interface, (see e.g. paragraphs 0033, 0021) 
--gather payment information from the user through the user interface, wherein the payment information corresponds to a period of use for the selected one or more pieces of golf equipment, and (see e.g. paragraphs 0105, 0107)
--control the locker system to allow access to the corresponding one or more discrete positions to make the selected one or more pieces of golf equipment available to the user (see e.g. paragraph 0025)
Kambhampaty et al., do not teach the following limitations.
However, Butler, JR. et al.   teach---- -present the user a choice of golf clubs from the pieces of sports equipment stored in the locker system, -receive, from the user through the user interface, a selection to use a swing assist program (see e.g. paragraphs 3 0005- In a preferred embodiment, the invention provides an automated method for configuring and providing a golf club using a communication network such as an intranet or the Internet. The method includes providing an interactive purchasing interface that is accessible to a purchaser by way of the communication network. The purchaser is prompted by way of the purchasing interface to provide information related to golf club swing characteristics of a golfer who is to use the golf club. The information related to golf club swing characteristics is received by way of the purchasing interface and an optimum configuration for the golf club is determined based at least in part on the information related to the golfer's swing characteristics. The purchaser is then advised regarding the optimum configuration for the golf club by way of the purchasing interface, and a purchase order is received for the golf club having the optimum configuration.) 
-receive a selection of one or more golf clubs from the choices of golf clubs through the user interface, wherein the selection of one or more pieces of sports equipment corresponds to one or more discrete positions of the plurality of discrete positions (see e.g. paragraphs 0036, 0005- -- The optimal club head configuration for a particular golfer may also be determined by characteristics of the golf ball that the golfer will use with the club.  -The purchaser is then advised regarding the optimum configuration for the golf club by way of the purchasing interface, and a purchase order is received for the golf club having the optimum configuration.)

Kambhampaty et al., in view of Butler, JR. et al., do not teach the following limitations.
However, Brekke et al. teach 
present the user with questions via the user interface in response to the swing assist selection ( see e.g. paragraphs 0135, 0108, 0054) --store answers provided by the user to the questions in a user profile (see e.g. paragraphs 0079, 0108 – user data 235). 
-- determine golf skills and swing characteristics for the user based, at least in part, on the answers provided by the user to the questions, 
--update the choices of golf clubs presented to the user to include a list of golf clubs, stored in the locker system, that correspond to determined golf skills and swing characteristics of the user; ---wherein each golf club comprises a head part and a shaft part, wherein updating the choices of golf clubs comprises selecting one or more head parts and one or more shaft parts that correspond to the determined golf skills and swing characteristics of the user (see e.g. paragraphs 0055- 0058, 0087, 0049 -The display 238 is configured to display the displayable information of the software application 220b, which may include the data 224, the skill value 237, and any information output from the recommendation engine 225, including recommended golf clubs, shafts, and balls. As such, the software application 220b is configured to transmit the displayable information to the display 238 for visualization and interaction by a user of the computing device 210.
The computing device 210 further includes the software application 220b. The software application 220b is configured to analyze data received from the sensor in order to determine the skill value 237 utilizing the algorithm 236 and to determine the recommended golf clubs 228, shafts 231, and balls 233 utilizing the recommendation engine 225. The software application 220b may be configured to provide feedback about the swing of the user 202, such as by providing the user 202 with a skill value 237 or displaying the swing path 257b and features of the swing path 257b of the user 202 on the display 238 for the user 202 to visualize and interpret. In addition, the software application 220b may be configured to provide a recommended golf club, shaft, or ball from the database 226 based on the analyzed data 224 received from the sensor 252. The software application 220b may be an application designed for a mobile device, a tablet, a computer, or a wearable device, for example, or the software application 220b may be accessed using a web browser on the computing device 210.
In implementations where the software application 220b is accessed using a web browser, the recommendation engine 225 may be stored externally to the computing device 210, such as on the server 270, and accessed by the computing device 210 over the network 290. In implementations where the software application 220b is an application designed for a mobile device, a tablet, or a computer, the software application 220b may include all of the information, algorithms, etc. necessary for the software application 220b to function, thus eliminating the need for the server 270. However, some implementations may utilize both the server 270 and the computing device 210 when operating the software application 220b, whether the software application 220b is accessed via a web browser or configured as an application for a mobile device, a tablet, or a computer, for example.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Butler, JR. et al., and include the steps cited above, as taught by Brekke et al., in order to ultimately provide a more accurate representation of the skill level of the user, and as a result the system described provides more accurate recommendations of sporting apparatuses (see e.g. paragraph 0155).
Re-claims 11, 12, Kambhampaty et al., do not explicitly teach the limitations as claimed.
However, Butler, JR et al. teach an equipment rental and purchase system wherein the swing assist program comprises instruction that when executed by the processor are further configured to: receive swing information related to the users swing related to the user's golf swing from a sensor, analyze the swing information to determine swing data including swing plane, swing speed, and perfect loft and lie, and store the swing data in the user profile, wherein the list of clubs is provided based, in part, on the swing data (see e.g. paragraphs 0005, 0062), wherein the sensor comprises one or more sensors attached to a golf club used by the user and provides swing information to the processor (see e.g. paragraphs 0031, 0033). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Butler, JR. et al., in order to provide an automated method for configuring and providing a golf club (see e.g. paragraph 0005).
Re-claim 32, Kambhampaty et al. teach an equipment rental system further comprising a computing device associated with the user communicatively coupled to the kiosk via a network, the computing device In alternate embodiments, kiosk 300 may omit a screen-style user interface and instead interact with a user's mobile computing device (smartphone, tablet, etc.), using the display of the smartphone as the primary point of interaction with the machine. Users may be able to pair the smartphone with kiosk 300 via Bluetooth, Bluetooth Low Energy, or other wireless technologies such as NFC, Wi-Fi, and so forth. Kiosk 300 may optionally be fitted with a reader that is capable of scanning a bar code, QR code, or indicator on the screen of the user's device indicating that a rental has been authorized or verifying the identity of the user.  -- In some embodiments, the method may include the further step of wirelessly receiving payment data from a user's mobile computing device).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Butler JR. et al. (2006/0166757 A1), in view of Brekke et al. (US10080941), in view of Anderson (20030008731).
Re-claim 13, Kambhampaty et al., do not explicitly teach the limitations as claimed.
However, Butler JR.et al. teach wherein the swing assist program is further configured to analyze answers provided by the user to the questions to determine an individualized golf club fit (see e.g. paragraphs 0005, 0062). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Butler JR. et al., in order to in order to assist a golfer in selecting golf clubs that are best suited for his or her abilities (see e.g. paragraph 0002).
Kambhampaty et al., in view of Butler JR. et al., in further view of Brekke et al., do not explicitly teach the limitations as claimed.
However, Anderson et al. teach equipment rental and purchase system of claim 5, wherein the questions are based, in part, on physical characteristics of the user (see e.g. paragraph 0049).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Butler JR. et al., in further view .
Claims 26, 27, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Velderman et al. (2016/0099590 A1), in view of Mandel et al.  (20160296810 A1), in further view of IWAFUNE (JP4939812B2).
Re-claim 26, 27, Kambhampaty et al. teach an equipment rental and purchase system comprising:
 a kiosk comprising a user interface configured to receive user input and provide outputs to a user, one or more sensors configured generate outputs, and a processor configured to receive the user input from the user interface, generate user output and control a locker system (see e.g. paragraphs 0021, 0023, 0039, 0046- an umbrella distribution system may include one or more distribution kiosks, --the one or more distribution kiosks, may include a user interface, a network interface, a dispensation mechanism, and an umbrella cache. --0023-the one or more distribution kiosks are further configured to receive payment information from a user. In some embodiments, payment information is received wirelessly by the one or more distribution kiosks. --Rental kiosk 300 may generally be subdivided into the following functional areas: (1) user interface; (2) network link; (3) sensor array; (4) maintenance/diagnostics; (5) conveyor system; and (6) central computing unit.)
- the locker system comprising a plurality of discrete positions each configured to store at least one piece of equipment and allow access to the equipment under control of the processor, the processor configured to: (see e.g. paragraphs 0045, 0054 -In embodiments, a storage and delivery system 350 is employed for moving umbrellas within the device to, for example, dispense an umbrella to a waiting user, or receive a returned umbrellas from a user. -- A locking mechanism may be provided to secure to return slot 430 until a user has begun the return process by engaging touchscreen 420 or presenting an umbrella for return. Such a locking mechanism may secure the machine and deter vandalism. )
-receive log in and credential information from a user via the user interface (see e.g. paragraphs 0033, 002), 

- upon receiving the one or more pieces of equipment being returned by the user, identify the received one or more pieces of equipment and determine the condition of at least one of the received one or more pieces of equipment on the output from the one or more sensors (see e.g. paragraphs 0046 - To confirm correct operation, secure the device, track inventory, and other features, kiosk 300 may utilize an array of sensors 340. In embodiments, electromagnetic or optical sensors may be utilized to monitor the flow of umbrellas within the kiosk, and verify the level of inventory and determine if a jam or other malfunction has occurred. In alternate embodiments, weight-based sensors may be utilized to track inventory verify that the article returned by the user is the correct product.)
Kambhampaty et al. do not explicitly teach the following limitations.
However, Velderman et al. teach - present the user a choice of equipment from the pieces of equipment, - receive a selection of one or more pieces of equipment through the user interface (see e.g. paragraphs 0100 -At step 412 and FIG. 11A, the user interface prompts the user to select the number of carriers and battery packs for rental. -- The user may also be prompted to select the type of battery packs (e.g., voltage, wattage, capacity, etc.) and/or the rental duration (e.g., number of hours or days). --At step 414 and FIG. 11B, the user interface 110 prompts the user to review the selected rental battery packs that have been placed into an electronic shopping cart. At step 416 and FIG. 11C, the user interface 110 prompts the user to confirm agreement with the terms of a rental agreement. At step 418, the kiosk 110 may also provide the user with a notification of the rental due date (e.g., via a text message, an e-mail, or a printed receipt). wherein the selection of one or more pieces of equipment corresponds to one or more discrete positions of the plurality of discrete positions (see e.g. fig. 2, paragraphs 0085, 0086, 0088, 0095 -For example, based on a rental order received and/or processed in the central processing unit 140 and/or stored in the memory/database module 138, the bin dispensing module 152 may unlock a door 116 of a particular bin 114 and enable removal of the carrier 200 and battery packs 300 in that bin 114).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Velderman et al., in order to control dispensing of items from the rental kiosk (see e.g. claim 10).

However, Mandel et al.  teach wherein at least the one or more pieces of equipment is a golf club comprising a head part and a shaft part, each of the head part and the shaft part comprising an identifying sensor, wherein identifying the received one or more pieces of equipment comprises determining that head part and shaft part are associated with each other based on outputs from the identifying sensors (see e.g. paragraph 0148 -the process 630 may be used to authenticate a golf club having a club head and a shaft, which are different parts that can be assembled and/or replaced to form a golf club. The authentication process can be used to verify that the club head and shaft are the original components used to form the club and that one of the component has not been counterfeited or replaced. In this example, the first tagging device may be associated with the club head, and the second tagging device may be associated with the shaft. In general, the first tagging device can be authenticated independently of the second tagging device using any of the methods described herein. The authentication of the first tagging device may indicate that the item, or portion thereof, associated with the first tagging device is authenticate. For example, authentication of the first tagging device may indicate that the club head represents an authentic club head. However, this authentication or verification may not provide an indication that the overall club is authentic or that the shaft is the shaft that was associated with the club head when the club was manufactured.)
--- wherein the one or more sensors comprises a camera configured to generate an image of the at least one of the received one or more pieces of equipment, wherein the processor is configured to compare the generated image against a previous image of the at least one of the received one or more pieces of equipment to determine the condition (see e.g. paragraphs 0045, 0053, 0080-compare the image with the item associated with the tagging device. When the system automatically detects a difference in the visual inputs taken at different times and/or when a user provides an indication that the visual input does not match the current item, the alert notification system 183 may be configured to generate an alert message indicating the discrepancy that can be sent to the owner of the item, the operator of the reading device(s) communicating with the tagging device(s), a third party involved with identifying and addressing potential counterfeit items, and/or the operator of the system 100.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al., and include the steps cited above, as taught by Mandel et al. in order to verify that the club head and shaft are the original components used to form the club and that one of the component has not been counterfeited or replaced (see e.g. paragraph 0148).

However, IWAFUNE teaches each of the plurality of discrete locations is a locker, at least two or more of the lockers having a non-uniform shape adapted to store golf clubs, the non-uniform shape comprising a first part, from which the golf club is accessible, connected to a tubular second part, the first part having a width larger than a diameter of the tubular second part, wherein the first part is adapted to receive a head of the one golf club and the tubular second part is adapted to receive a shaft of the one golf club  (see e. g. pages 2, 4,   --The invention of claim 1 relates to a cylindrical flexible container having a shaft housing portion and a head housing portion for housing a golf club.
--- The shaft housing portion 2 of the club case 1 of the present embodiment has a constant diameter and is formed in a cylindrical shape. Similarly, the head accommodating portion 3 is also formed in a cylindrical shape, but the shape has a larger diameter portion so that the head portion of the golf club can be easily accommodated. That is, the head accommodating portion 3 is formed so as to have the same diameter as that of the shaft accommodating portion 2 at the connection portion with the shaft accommodating portion 2, but gradually increases in diameter as it approaches the end of the other end portion. And the diameter is the largest in the vicinity of the end of the other end. The shaft housing portion 2 and the head housing portion 3 are stitched and joined.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al.,  in view of Mandel et al., and include the steps cited above, as taught by IWAFUNE, in order to securely ad stably hold the golf clubs (see page 1).

Re-claim 33, Kambhampaty et al. teach an equipment rental system of claim 26, further comprising a computing device associated with the user communicatively coupled to the kiosk via a network, the computing device comprises an application running thereon configured to receive user inputs and provide the user inputs to the kiosk over the network, wherein one or more of the user inputs received by the kiosk are provided by the application (see e.g. paragraphs 0041, 0026).
30 is rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Velderman et al. (2016/0099590 A1), in view of Herbert et al. (2010/0056305 A1), in further view of IWAFUNE (JP4939812B2), in further view of Mandel et al.  (20160296810 A1).
Re-claim 30, Kambhampaty et al., in view of Velderman et al., in view of Herbert et al., in view of IWAFUNE, do not teach the following limitations as claimed. 
However, Mandel et al.  teach the equipment rental system, wherein each of the one or more pieces of golf equipment are golf clubs each comprising a head part and a shaft part –each of the head part and the shaft part comprising a sensor, -wherein verifying that the returned piece of golf equipment matches one of the accessed one or more pieces of golf equipment comprises determining that the head part and the shaft part are associated with each other based on outputs received from the sensors (see e.g. paragraph 0148 -the process 630 may be used to authenticate a golf club having a club head and a shaft, which are different parts that can be assembled and/or replaced to form a golf club. The authentication process can be used to verify that the club head and shaft are the original components used to form the club and that one of the component has not been counterfeited or replaced. In this example, the first tagging device may be associated with the club head, and the second tagging device may be associated with the shaft. In general, the first tagging device can be authenticated independently of the second tagging device using any of the methods described herein. The authentication of the first tagging device may indicate that the item, or portion thereof, associated with the first tagging device is authenticate. For example, authentication of the first tagging device may indicate that the club head represents an authentic club head. However, this authentication or verification may not provide an indication that the overall club is authentic or that the shaft is the shaft that was associated with the club head when the club was manufactured.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al., in view of Herbert et al., in view of IWAFUNE, and include the steps cited above, as taught by Mandel et al. in order to verify that the club head and shaft are the original components used to form the club and that one of the component has not been counterfeited or replaced (see e.g. paragraph 0148).

35 is rejected under 35 U.S.C. 103 as being unpatentable over Kambhampaty et al. (2016/0364709 A1), in view of Velderman et al. (2016/0099590 A1), in view of Herbert et al. (2010/0056305 A1), in view of IWAFUNE (JP4939812B2), in further view of Conant, II et al. (US 20170330274 A1)
Re-claim 35, Kambhampaty et al., in view of Velderman et al., in view of Herbert et al., do not teach the following limitations as claimed. 
However, Conant, II et al. teach an equipment rental system wherein payment information is based on a number of times the selected one or more pieces of sport equipment have been demoed by users of the equipment rental and purchase system (see e.g. paragraphs 0027,  0038 -The algorithm used to generate rental fees and resale price estimates or recommendations may, for example, factor in original/current item purchase price, original date of purchase, number or frequency of rentals of the same or similar items, review ratings of borrowers of the same or similar items, and expected depreciation of the type of item, and may learn and adjust to better predict the fee/price at which a given item will rent/sell best, based on rental/resale activity of related items.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Velderman et al., in view of Herbert et al., in view of IWAFUNE, and include the steps cited above, as taught by Conant, II et al., in order to provide reasoned estimates or recommendations of the rental fee (see e.g. paragraph 0037).


Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive.
I) Applicant’s Argument:

In rejecting claim l, the Office Action conceded that Kambhampaty, Velderman, and Herbert do not teach or suggest "each of the plurality of discrete locations is a locker, at least two or more of the lockers having a non-uniform shape adapted to store golf clubs, the non-uniform shape comprising a first part, from which the golf club is accessible, connected to a tubular second part, the first part having a width larger than a diameter of the tubular second part, wherein the first part is adapted to receive a head of the one golf club and the tubular second part is adapted to receive a shaft of the one golf club," as recited in claim 1. Office Action, p. 7.

Kambhampaty does not describe a kiosk that stores golf clubs or that a choice of golf clubs is presented to the user, instead Kambhampaty describes a kiosk for providing an umbrella to a user via a single track, where the umbrellas rest in a queue and are dispensed one after the other. Velderman describes a kiosk having storage units configured to receive and store battery packs. 
Iwafune does not describe disclose a kiosk that stores golf clubs as claimed. For example, Iwafune merely describes a club case 1 having a shaft housing portion 2 and a head housing portion 3. Iwafune, FIG. 1. The club case is described as a container for a golf club, which is flexible and functions as a carry case. Iwafune does not have anything to do with a kiosk for storing golf clubs. 
Instead the Office Action appears to rely on Iwafune as disclosing only the shape of the shaft and head housing portions 2 and 3. 
Since neither Kambhampaty nor Velderman describe the claimed structure and the implementations therein cannot be used with the claimed structure (as detailed below) and that Iwafune is not related to storage based kiosk systems, Applicant respectfully submits that one skilled in the would not have combined the elements as claimed by known methods. 

I) Examiner’s Answer:
Kambhampaty teaches a rental and return kiosk which provides an interface to communicate with users, coordinates dispensing of items, and manages payment.  Furthermore, a locking mechanism is used to control the dispensing. 
Although the prior art Kambhampaty teaches a user interface, it does not explicitly teach a selection option. 
Velderman teaches a user interface which presents choices for selection to the user and also controls dispensing of a rental item via a locking mechanism. 
(see e.g. paragraph 0084, 0085, fig. 2 ---a kiosk/vending machine which enables receiving, dispensing, and renting battery packs. The kiosk  includes a housing with an advertising display area , a battery pack rental area , a retail vending area, and a user interface.  
The battery pack rental area 106 includes a plurality of bins 114. Each bin 114 is configured to dispense, receive, store, and provide power for charging one of the carriers 200 and the associated battery packs 300. The bins 114 are each closed by a lockable door 116, and may each further include a handle 118. The doors 116 are configured to unlock when a user rents or returns one of the carriers 200. 
The items in the rental and return systems of Kambhampaty, and Velderman, are not golf equipment and therefore, the type of storage needed to store the items is not specifically shaped for a golf equipment.
However, Herbert describes a kiosk for returning and exchanging golf equipment.
Iwafune teaches storing golf equipment in a cylindrical flexible container having a shaft storage portion and a head storage portion for storing a golf club and preparing the containers to be sold (see e. g. page 2 and 8).
The Examiner notes the prior arts Kambhampaty, in view of Velderman, in view of Herbert teach a kiosk/vending machine with rental and return functions.  In order to accommodate different types of products, one of ordinary skill in the art would consider different type of storage.  The idea of implementing the structure of the cylindrical container of Iwafune into the kiosk in Kambhampaty, in view of Velderman, in view of Herbert results in proper storage of the golf clubs. Therefore, such predictable result renders the claim obvious.
According to the Court, “One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art”. 
It is noted that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. Under KSR, a claim would have been obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, under KSR, a claim would have been obvious if a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. Thus the claimed subject matter likely would have been obvious under KSR.


II) Applicant’s Argument:
Kambhampaty does not describe a kiosk that stores golf clubs or that a choice of golf clubs is presented to the user, instead Kambhampaty describes a kiosk for providing an umbrella to a user via a single track. Thus, there is no choice of which umbrella to be dispensed by Kambhampaty, only that the next in a line of umbrellas is dispensed. 
Neither Butler nor Brekke disclose a kiosk that stores golf clubs as claimed. For example, Butler merely describes reconfigurable golf club heads and a method of fitting a golf club to a golfer. 
Butler, Abstract. Paragraph [0074] of Butler describes that to purchase a gold club of optimum configuration, the golfer may access a website or visit a retail store, but does not describe a kiosk or locker system as claimed. Brekke only describes a sensor that can be placed on a golf club to communicate with an application to perform swing assist and recommend golf clubs, Brekke does not refer to any kiosks. Neither Anderson or Butler have anything to do with storing and renting golf clubs. 
Since Kambhampaty does not describe a choice and the implementations therein cannot offer a choice between the stored umbrellas and that Butler and Brekke are not related to storage based kiosk systems, Applicant respectfully submits that one skilled in the would not have combined the elements as claimed by known methods. 
MPEP 2143 (A) provides the requirements for combining prior art elements according to known methods. Of relevance here is that "a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately." Courts have repeatedly held that "[d]efining the problem in terms of its solution reveals improper hindsight in the selection of the prior art relevant to obviousness." Insite Vision Inc. v. Sandoz, Inc., 783 F. 3d 853 (Fed. Cir. 2015); see also PURDUE PHARMA LP v. DEPOMED, INC., Nos. 2015-2029, 2015-2030, 2015-2032, (Fed. Cir. 2016) and Chapco, Inc. v. Woodway USA, Inc., 282 F. Supp. 3d 472 (D. Conn. 2017). As explained in Purdue, (1) there must be a reason to combine elements of separate references in the specific manner as claimed and (2) the problem to be solved must be gleaned from the prior art, and not from the applicant's/patentee's specification. See, e.g., Purdue at 10-11. 

Here, as noted above, Kambhampaty does not describe golf clubs, nor a choice between the articles stored therein. Similarly, neither Butler nor Brekke are related to kiosks that store golf clubs nor recommending golf clubs from a kiosk coupled to the respective systems. Thus, the prior art references do not provide motivation (e.g., present a problem) that would have been recognized by one skilled in the art to combine the golf club selection algorithms of Butler and/or Brekke with the kiosk of Kambhampaty, without deriving the problem directly from the claims. That is, one skilled in the art would not have been prompted to combine the teachings in the prior art but for information gleaned from the instant application. 
To the extent Velderman is relied up, Applicant submits the same issue arises here. While a user in Velderman can select between batteries based on power capacity, Applicant submits that one skilled in the art would not have been motivated to combine the battery kiosk systems of Velderman with a golf club selection algorithm, but for information gleaned directly the disclosure of the present application. 
This is evidenced by the stated reasoning in the Office Action for the combination. At pages 14 and 15, the Office Action sets forth the following conclusory statement for the motivation for the combination: 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., and include the steps cited above, as taught by Butler, JR. et al., in order to assist a golfer in selecting golf clubs that are best suited for his or her abilities, (see e.g. paragraph 0002). 
Office Action, p. 14. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Kambhampaty et al., in view of Butler, JR. et al., and include the steps cited above, as taught by Brekke et al., in order to ultimately provide a more accurate representation of the skill level of the user, and as a result the system described provides more accurate recommendations of sporting apparatuses (see e.g. paragraph 0155). 
Office Action, p. 15. 
The Office Action does not provide any reason that one skilled in the art would replace the umbrellas of Kambhampaty with golf clubs, without information gleaned directly to the present disclosure. Instead the Office Action conclusory repeats what Butler (e.g., assist a golfer in selecting golf clubs best suited for 
Kambhampaty and Velderman make no reference to anything other than umbrellas or batteries, respectively, let alone to using the described kiosk for golf club rental. 
"The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art." MPEP 2143.01(111) (emphasis added). There must be some objective reason to combine the teachings of the references in order to establish a case of obviousness. MPEP 2143.01(IV). 
Accordingly, Applicant submits that the Office Action has not provided any basis in fact or a technical reasoning to support the asserted modification of Kambhampaty in view of Butler and/or Brekke. There is no basis for switching out the umbrellas of Kambhampaty (or the batteries of Velderman for that matter) with golf clubs, outside of relying on the present application as a pointer to steer one to golf club selection systems. Thus, the conclusion of obviousness appears to be based solely on improper hindsight bias using facts gleaned from the present application, at least because  
the Office Action appears to merely match some of the terms of claim 5 to the disclosures of Kambhampaty, Anderson, and/or Brekke. 
Furthermore, Applicant submits that the proposed modification would change the principle of operation of Kambhampaty, contrary to MPEP 2143.01(VI). Kambhampaty is only directed to umbrella rentals and the only embodiment provided in Kambhampaty dispenses a single umbrella from a single opening (and provides a second return opening). Thus, the principle operation of Kambhampaty is queue of umbrellas that are released one at a time. 
Whereas, the suggested modification would require a change in this operation such that a user selected club (not just the next one in a queue) per the swing selection program would be provided. 
The proposed modification first requires one to replace the umbrellas as disclosed in Kambhampaty with golf clubs contrary to the problems that Kambhampaty set out to solve (see Kambhampaty, paras. [0009]-[0011]), second one must then combine Kambhampaty with a program to identify individualized golf clubs, and third to completely redesign and reconstruct the queue based structure of Kambhampaty with a system 

II) Examiner’s Answer:
As described above, Kambhampaty teaches a rental and return kiosk which provides an interface to communicate with users, coordinates dispensing of items, and manages payment.  Furthermore, a locking mechanism is used to control the dispensing of items. 
The prior art Kambhampaty teaches a user interface, it does not explicitly teach a selection option on the user interface and the swing assist feature.  
Butler, JR teaches a method of configuring and providing a golf club to a user by prompting the user, via an interface, to provide information related to golf club swing characteristics of a golfer who is to use the golf club.  Implementing the method of Butler, JR into the interface of Kambhampaty, is considered “Use of known technique to improve similar devices (methods, or products) in the same way.”  It helps to assist a golfer in selecting golf clubs that are best suited for his or her abilities. (see e.g. paragraph 0002).  
Butler, JR anticipates storing the user’s answers and updating the choices of golf clubs presented to the user.  Hence the reason for prompting the user for swing characteristics. 
However, Brekke teaches a recommendation engine for golf clubs, shafts and balls, and displaying the recommendation to the user. The recommendation engine is configured to receive data generated in response to a motion of a sporting apparatus, the data including a first data relating to a first characteristic of the motion of the sporting apparatus; analyze the data to determine a skill value; determine a recommended sporting apparatus from a group of at least two sporting apparatuses based on the skill value; [0006].
Furthermore, Brekke teaches a profile of the user is referred to when determining the skill value of the user and the system dynamically update the skill value.
 “the software application 220b can be dynamically updated using new information from each of the sensors 252,   --to dynamically update the associated golf club skill values 227 and/or swing parameters 223 associated with the recommended golf club to match the skill value 237 and/or swing parameters 223 of the user 202 during the swing of the reference golf club 250. As a result, the feedback can be used to dynamically update the algorithm 236 such that more accurate recommendations are made by the recommendation engine 225.” [0032, 0029, 0079 ]
The device memory 214 is configured to store software application 220b which includes recommendation engine 225, data 224, and algorithm 236. The recommendation engine 225 includes database 226 which includes golf club skill values 227, golf clubs information 228 which includes identification of model 228, properties 230, and component information, including for shafts 231 which includes properties 232, and balls 233. The data 224 includes sensor data 256b which includes swing path 257b, sensor settings 258b, swing parameters 223, additional data 234, and user data 235. The algorithm 236 includes skill value 237.
0049- The additional or updated sensor settings 258a may include the user data 235 and the additional data 234.
	Thus, as explained in the Office Action, one of ordinary skill in the art would reasonably have expected that by creating a user profile and updating the skill value dynamically, the system of Kambhampaty et al., in view of Butler, JR. et al., would provide a more accurate recommendation of the rental/sporting equipment.  The rejection of claim 5 as obvious over Kambhampaty et al., in view of Butler, JR. et al., in further view of Brekke et al.  is, therefore, maintained.  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 416 (2007). See MPEP 2143(A) all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
One cannot show nonobviousness by attacking references individually when the rejection is based on a combination of references. In re Keller, 642 F.2d 413, 425 (CCPA 1981). Each reference cited by the Examiner must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole. See In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).


The Examiner had provided a sufficient rationale for combining references.
Furthermore, it is noted that, in the current invention, the swing assist feature of claim 5 is not taught in claims 1 and 26, the payment and return/exchange functions of claim 1 are not taught in claims 5 and 26, and the ‘determining the condition of the golf equipment’ of claim 26 is not taught in claims 1 and 5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A) Sumiyoshi (US 5607053 A) - Golf club storing device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627     
January 13, 2022